Case 1:21-cv-00086-ENV-RLM Document 33 Filed 07/15/21 Page 1 of 13 PageID #: 274



                                   UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF NEW YORK
 -------------------------------------------------------------------X
 JORGE PALOMINO,
                                                                     Case No.: 1:21-cv-00086-ENV-RLM
                                     Plaintiffs,
                   -against-

 EXPERIAN INFORMATION SOLUTIONS, INC.
 and ARIZONA PREMIUM FINANCE CO., INC.

                                     Defendants.
 -------------------------------------------------------------------X

                  WHEREAS, all the parties to this action (collectively the “Parties” and individually

 a “Party”) request that this Court issue a protective order pursuant to Federal Rule of Civil

 Procedure 26(c) to protect the confidentiality of nonpublic and competitively sensitive information,

 including, but not limited to, trade secrets, confidential research, development, technology or other

 proprietary information, that they may need to disclose in connection with discovery in this action;

 WHEREAS, the Parties, through counsel, agree to the following terms; and

                  WHEREAS, this Court finds good cause exists for issuance of an appropriately

 tailored confidentiality order governing the pretrial phase of this action,

                  IT IS HEREBY ORDERED that any person subject to this Order — including

 without limitation the Parties to this action (including their respective corporate parents,

 successors, and assigns), their representatives, agents, experts and consultants, all third parties

 providing discovery in this action, and all other interested persons with actual or constructive

 notice of this Order — will adhere to the following terms, upon pain of contempt:

                  1.        With respect to “Discovery Material” (i.e., information of any kind

 produced or disclosed in the course of discovery in this action) that a person has designated as




                                                           1
Case 1:21-cv-00086-ENV-RLM Document 33 Filed 07/15/21 Page 2 of 13 PageID #: 275




 “Confidential” or “Attorneys’ Eyes” pursuant to this Order, no person subject to this Order may

 disclose such Confidential Discovery Material to anyone else except as this Order expressly

 permits.

                2.       The Party or person producing or disclosing Discovery Material

 (“Producing Party”) may designate as Confidential only the portion of such material that it

 reasonably and in good faith believes consists of:

                (a)     previously un-disclosed net worth and financial information (including tax

                returns, bank statements, profit/loss statements, profitability reports or estimates,

                percentage fees, design fees, royalty rates, minimum guarantee payments, sales

                reports, and sale margins);

                (b)     previously non-disclosed business plans, service or product-development

                information, competitively sensitive information, operations manuals, client lists,

                or marketing plans;

                (c)     agreements between any of the defendants;

                (d)     any information of a proprietary, personal or intimate nature; or

                (e)     any other category of information this Court subsequently affords

                confidential status.

                3.       With respect to the Confidential or Attorneys’ Eyes portion of any

 Discovery Material other than deposition transcripts and exhibits, the Producing Party or its

 counsel may designate such portion as “Confidential” or “Attorneys’ Eyes” by: (a) stamping or

 otherwise clearly marking as “Confidential” or “Attorneys’ Eyes” the protected portion in a

 manner that will not interfere with legibility or audibility; and (b) producing for future public use

 another copy of said Discovery Material with the Confidential or Attorneys’ Eyes information



                                                  2
Case 1:21-cv-00086-ENV-RLM Document 33 Filed 07/15/21 Page 3 of 13 PageID #: 276




 redacted.

                4.      A Producing Party or its counsel may designate deposition exhibits or

 portions of deposition transcripts as Confidential or Attorneys’ Eyes Discovery Material by

 notifying the reporter and all counsel of record, in writing, within 30 days after the party’s

 receipt of the deposition transcript or notice that the transcript is available for purchase or

 review, of the specific pages and lines of the transcript that are to be designated “Confidential”

 or “Attorneys’ Eyes” in which case all counsel receiving the transcript will be responsible for

 marking the copies of the designated transcript in their possession or under their control as

 directed by the Producing Party or that person's counsel. During the 30-day period following a

 deposition, all Parties will treat the entire deposition transcript as if it had been designated

 Confidential or “Attorneys’ Eyes” when so designated. Counsel cannot simply say at the

 beginning of the deposition, “everything is confidential,” but rather must comply with the above

 procedure.

                5.      If at any time before the trial of this action a Producing Party realizes that

 it should have designated as Confidential or Attorneys’ Eyes some portion(s) of Discovery

 Material that it previously produced without limitation, the Producing Party may so designate

 such material by so apprising all prior recipients in writing. Thereafter, this Court and all

 persons subject to this Order will treat such designated portion(s) of the Discovery Material as

 designated..

                6.       Nothing contained in this Order will be construed as: (a) a waiver by a

 Party or person of its right to object to any discovery request; (b) a waiver of any privilege or

 protection; or (c) a ruling regarding the admissibility at trial of any document, testimony, or other

 evidence.



                                                  3
Case 1:21-cv-00086-ENV-RLM Document 33 Filed 07/15/21 Page 4 of 13 PageID #: 277




               7.      Where a Producing Party has designated Discovery Material as

 Confidential, other persons subject to this Order may disclose such information only to the

 following persons:

               (a)    the Parties to this action, their insurers, and counsel to their insurers;

               (b)    counsel for the parties, whether retained specifically for this action, or in-

               house counsel, including any paralegal, clerical, or other assistant or employee

               that such counsel employs and assigns to this matter;

               (c)    outside vendors or service providers (such as copy-service providers and

               document-management consultants) that counsel hire and assign to this matter;

               (d)    any mediator or arbitrator that the Parties engage in this matter or that this

               Court appoints, provided such person has first executed a Non-Disclosure

               Agreement in the form annexed as an Exhibit hereto;

               (e)    as to any document, its author, its addressee, and any other person

               indicated on the face of the document as having received a copy;

               (f)    any witness who counsel for a Party in good faith believes may be called

               to testify at trial or deposition in this action, provided such person has first

               executed a Non-Disclosure Agreement in the form annexed as an Exhibit hereto;

               (g)    any person a Party retains to serve as an expert witness or otherwise

               provide specialized advice to counsel in connection with this action, provided

               such person has first executed a Non-Disclosure Agreement in the form annexed

               as an Exhibit hereto;

               (h)    stenographers engaged to transcribe depositions the Parties conduct in this

               action; and



                                                 4
Case 1:21-cv-00086-ENV-RLM Document 33 Filed 07/15/21 Page 5 of 13 PageID #: 278




                (i)     this Court, including any appellate court, its support personnel, and court

                reporters.

                (j)     present or former employees of the Party in connection with their

                depositions in this action.

                8.       Before disclosing any Confidential Discovery Material to any person

 referred to in subparagraphs 7(d), 7(f), or 7(g) above, counsel must provide a copy of this Order

 to such person, who must sign a Non-Disclosure Agreement in the form annexed as an exhibit

 hereto stating that he or she has read this Order and agrees to be bound by its terms. Said

 counsel must retain each signed Non-Disclosure Agreement, hold it in escrow, and produce it to

 opposing counsel either before such person is permitted to testify (at deposition or trial) or at the

 conclusion of the case, whichever comes first.          No person receiving or reviewing such

 Confidential documents, information or transcript shall disseminate or disclose them to any

 person other than those described above in Paragraph 7 and for the purposes specified, and in no

 event shall such person make any other use of such document or transcript.

                9.       The Court also retains discretion whether to afford confidential treatment

 to any Discovery Material designated as Confidential and submitted to the Court in connection

 with any motion, application, or proceeding that may result in an order and/or decision by the

 Court.

                10.      In filing Confidential or Attorneys’ Eyes Discovery Material with this

 Court, or filing portions of any pleadings, motions, or other papers that disclose such

 Confidential Discovery Material (“Confidential Court Submission”), the Parties shall comply

 with the individual practice rules of the Magistrate or District Judge assigned to this case dealing

 with the filing of sealed materials; or if there are no governing individual practice rules then the



                                                  5
Case 1:21-cv-00086-ENV-RLM Document 33 Filed 07/15/21 Page 6 of 13 PageID #: 279




 Parties   shall publicly file a redacted copy of the Confidential Court Submission via the

 Electronic Case Filing System. The Parties shall file an unredacted copy of the Confidential

 Court Submission under seal with the Clerk of this Court, and the Parties shall serve this Court

 and opposing counsel with unredacted courtesy copies of the Confidential Court Submission.

                12.      Nothing in this Order shall prevent a party from using at trial any

 information or materials designated “Confidential” or “Attorneys’ Eyes.”

                13.      Nothing herein shall affect or restrict the rights of any party with respect

 to its own documents or to the information obtained or developed independently of documents,

 transcripts and materials afforded Confidential or Attorneys’ Eyes treatment pursuant to this

 Order.

                14.      If a Producing Party believes in good faith that, despite the provisions of

 this Protective Order, there is an additional substantial risk of identifiable harm to the Producing

 Party if particular documents it designates as “Confidential” are disclosed to all other parties or

 non-parties to this action, the Producing Party may designate those particular documents as

 “Attorneys’ Eyes.”

                15.      Except with the prior written consent of the individual or entity

 designating a document or portions of a document as “Attorneys’ Eyes,” or pursuant to prior

 Order after notice, any Discovery Material given “Attorneys’ Eyes” treatment under this Order,

 and all deposition testimony that discloses the information designated “Attorneys’ Eyes”) may

 not be disclosed other than in accordance with this Order and may not be disclosed to any person

 other than:

                         (a) a party’s retained outside counsel of record in this action, as well as

 employees of said outside counsel to whom it is reasonably necessary to disclose the information



                                                  6
Case 1:21-cv-00086-ENV-RLM Document 33 Filed 07/15/21 Page 7 of 13 PageID #: 280




 for this litigation and who have signed the Non-Disclosure Agreement in the form annexed as an

 Exhibit hereto;

                           (b) experts specifically retained as consultants or expert witnesses in

 connection with this litigation who have signed the Non-Disclosure Agreement in the form

 annexed as an Exhibit hereto;

                           (c) the Court and its personnel;

                           (d) court reporters, their staffs, and professional vendors to whom

 disclosure is reasonably necessary for this litigation and who have signed the Non-Disclosure

 Agreement in the form annexed as an Exhibit hereto; and

                           (e) the author of the document or the original source of the information

                   16. CHALLENGING CONFIDENTIALITY DESIGNATIONS

                   16.1.   Timing of Challenges.       A Party shall have 30 days to challenge a

 confidentiality designation after the original designation is disclosed.

                   16.2.   Challenge to Designation.     If a Party contends that a designation of

 Confidential or Attorneys’ Eyes was not proper (the “Challenging Party”), the Challenging Party

 may give written notice by way of a letter or email to the party designating Discovery Material

 (the “Designating Party”), stating that it is objecting to the Confidential or Attorneys’ Eyes

 designation. The Designating Party has fourteen (14) days from receipt of such written notice to

 respond, in writing, to the challenge and state with particularity the grounds for asserting the

 Confidential or Attorneys’ Eyes designation. If no timely response is furnished, the challenged

 designation shall be void. If the Designating Party or a third party makes a timely response to the

 objection, the Challenging Party shall promptly (within 3 business days) meet and confer with

 the Designating Party in a good faith effort to resolve the dispute. If the meet and confer does not



                                                   7
Case 1:21-cv-00086-ENV-RLM Document 33 Filed 07/15/21 Page 8 of 13 PageID #: 281




 resolve the dispute, the Designating Party has 14 days to apply to the Court to retain the

 Confidential or Attorneys’ Eyesdesignation. The Designating Party has the burden of

 establishing good cause for the Discovery Material to be treated as Confidential or Attorneys’

 Eyes. Attorneys’ Eyes

                 16.3.   Treatment of Information While Challenge is Pending. Notwithstanding

 any challenge to the designation of Disclosure or Discovery Material as Confidential or

 Attorneys’ Eyes, all materials designated as such must be treated as such and subject to this order

 until one of the following occurs:

                 a.      the Designating Party withdraws its confidentiality designation in

 writing;

                 b.      the Designating Party fails to apply to the Court for an order designating

 the material Confidential or Attorneys’ Eyes within the time period specified above after receipt

 of a written challenge to such designation; or

                 c.      the Court decides the material at issue is not subject to protection as

 confidential.

                 17.     Recipients of Confidential or Attorneys’ Eyes Discovery Material under

 this Order may use such material solely for the prosecution and defense of this action and any

 appeals thereto, and not for any business, commercial, or competitive purpose or in any other

 litigation proceeding. Nothing contained in this Order, however, will affect or restrict the rights

 of any Party with respect to its own documents or information produced in this action.

                 18.     To the extent consistent with applicable law, the inadvertent or

 unintentional disclosure of confidential material that should have been designated as such,

 regardless of whether the information, document or thing was so designated at the time of



                                                  8
Case 1:21-cv-00086-ENV-RLM Document 33 Filed 07/15/21 Page 9 of 13 PageID #: 282




 disclosure, shall not be deemed a waiver in whole or in part of a party’s claim of Confidentiality,

 either as to the specific information, document or thing disclosed or as to any other material or

 information concerning the same or related subject matter. Such inadvertent or unintentional

 disclosure may be rectified by notifying in writing counsel for all parties to which the material

 was disclosed that the material should have been designated Confidential within a reasonable

 time after disclosure. Such notice shall constitute a designation of the information, document or

 thing as Confidential under this Confidentiality Agreement. The definition of “reasonable time”

 shall be generously construed in the interests of the spirit of this Agreement.

                19.      Nothing in this Order will prevent any Party from producing any

 Confidential or Attorneys’ Eyes Discovery Material in its possession in response to a lawful

 subpoena or other compulsory process, or if required to produce by law or by any government

 agency having jurisdiction, provided that such Party gives written notice to the Producing Party

 as soon as reasonably possible, and if permitted by the time allowed under the request, at least 10

 days before any disclosure. Upon receiving such notice, the Producing Party will bear the

 burden to oppose compliance with the subpoena, other compulsory process, or other legal notice

 if the Producing Party deems it appropriate to do so.

                20.      Each person who has access to Discovery Material designated as

 Confidential or Attorneys’ Eyes pursuant to this Order must take all due precautions to prevent

 the unauthorized or inadvertent disclosure of such material.

                21.      To the extent that any Party produces information concerning the identity

 of any putative class members, the Parties and their counsel warrant and represent that they will

 make no attempt to contact said putative class members at any time prior to the issuance of an

 Order from this Court certifying a class pursuant to Fed. R. Civ. P. 23 that includes said putative



                                                  9
Case 1:21-cv-00086-ENV-RLM Document 33 Filed 07/15/21 Page 10 of 13 PageID #: 283




  class member.

                  22.    Within 60 days of the final disposition of this action — including all

  appeals — all recipients of Confidential Discovery Material must either return it — including all

  copies thereof — to the Producing Party, or, upon permission of the Producing Party, destroy

  such material — including all copies thereof. In either event, by the 60-day deadline, the

  recipient must certify its return or destruction by submitting a written certification to the

  Producing Party that affirms that it has not retained any copies, abstracts, compilations,

  summaries, or other forms of reproducing or capturing any of the Confidential Discovery

  Material. Notwithstanding this provision, the attorneys that the Parties have specifically retained

  for this action may retain an archival copy of all pleadings, motion papers, transcripts, expert

  reports, legal memoranda, correspondence, or attorney work product, even if such materials

  contain Confidential Discovery Material. Any such archival copies that contain or constitute

  Confidential Discovery Material remain subject to this Order.

                  23.     This Order will survive the termination of the litigation and will continue

  to be binding upon all persons to whom Confidential Discovery Material is produced or

  disclosed.

                  24.    This Court will retain jurisdiction over all persons subject to this Order to

  the extent necessary to enforce any obligations arising hereunder or to impose sanctions for any

  contempt thereof.



  SO ORDERED:


  ______________________________
  Roanne L. Mann
  Magistrate Judge

                                                  10
Case 1:21-cv-00086-ENV-RLM Document 33 Filed 07/15/21 Page 11 of 13 PageID #: 284




  THE LAW OFFICE OF AHMAD
  KESHAVARZ

  By: __________________________________
  Ahmad Keshavarz, Esq.
  16 Court Street, 26th Floor
  Brooklyn, New York 11241
  (347) 308-4859
  ahmad@newyorkconsumerattorney.com
  Attorneys for Plaintiff


  CAMBA LEGAL SERVICES, INC.


  By: __________________________________
  Marisa Menna, Esq.
  20 Snyder Avenue
  Brooklyn, NY 11226
  (347) 525-5072
  MarisaM@camba.org
  Attorneys for Plaintiff


  JONES DAY


  By: __________________________________
  Neil C. Scott
  250 Vesey Street
  New York, NY 10281
  Tel: (212) 326-3693
  Email: nscott@jonesday.com
  Attorneys for Defendant Experian Information Solutions, Inc.

  GORDON REES SCULLY MANSUKHANI

          /s/ Matthew B. Johnson
  By: __________________________________
  Matthew B. Johnson, Esq.
  1 Battery Park Plaza, 28th Floor
  New York, NY 10004
  Tel: 212-402-2298
  Email: mbjohnson@grsm.com
  Attorneys for Defendant Arizona Premium Finance Co., Inc.


                                                11
Case 1:21-cv-00086-ENV-RLM Document 33 Filed 07/15/21 Page 12 of 13 PageID #: 285
Case 1:21-cv-00086-ENV-RLM Document 33 Filed 07/15/21 Page 13 of 13 PageID #: 286




                                   UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF NEW YORK
  -------------------------------------------------------------------X
  JORGE PALOMINO,
                                                                      Case No.: 1:21-cv-00086-ENV-RLM
                                      Plaintiffs,
                    -against-

  EXPERIAN INFORMATION SOLUTIONS, INC.
  and ARIZONA PREMIUM FINANCE CO., INC.

                                      Defendants.
  -------------------------------------------------------------------X

                                   NON-DISCLOSURE AGREEMENT

         I have been informed by counsel that certain documents, information or things (or
  portions thereof) to be disclosed to me in connection with the matter entitled Jorge Palomino v.
  Experian Information Solutions, Inc. and Arizona Premium Finance Co., Inc., filed in the United
  States District Court, Eastern District of New York, Case No. 1:21-cv-00086-ENV-RLM, have
  been designated as Confidential. I have been informed that such documents, information or
  things (or portions thereof) labeled “CONFIDENTIAL,” “CONFIDENTIAL – SUBJECT
  TO PROTECTIVE ORDER AND CONFIDENTIALITY AGREEEMENT,” or
  “ATTORNEYS’ EYES” are confidential by Order of the Court.

           I hereby agree that I will not disclose any information contained in such documents to
  any other person. I further agree not to use any such information for any purpose other than this
  litigation.

  Print name: ____________________________________

  Sign name:_____________________________________

  Dated:_________________________________________

  Signed in the presence of:

  ______________________________________________
  Attorney for:




                                                          12
